DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,095665 to Nagata et al. (hereinafter Nagata) in view of U.S. Application Publication No. 2010/0154315 to Wu et al. (hereinafter Wu) and additionally, in view of U.S. Patent No. 6,500,220 to Krueger et al. (hereinafter Krueger).

With respect to claim 1, Nagata, drawn to vitrified super abrasive grain grinding tool such as a grinding wheel, discloses said tool comprises super-hard abrasive grains such as CBN having a size within a range of #60 to #3000 of mesh sizes (i.e. about 4-5 µm to 250 µm), and vitrified bonding material which bonds all the components in the grinding wheel (Nagata, abstract; col. 1, lines 5-10 and 62-68; col. 3, lines 3-22). Nagata discloses that the grinding wheel is of high porosity (Nagata, col. 2, lines 10-12). Nagata teaches that the grinding wheel is capable of maintaining surface finish of the work to be processed at a high level (Nagata, col. 1, lines 49-51 and 55), and that is capable of achieving excellent results when specific fillers are present (Nagata, col. 1, lines 55-60). Nagata discloses that the grinding wheel comprises a first filler and a second filler, wherein the first filler is a hollow grain ceramic (i.e. inorganic) material (Nagata, col. 2, lines 1-36). Nagata discloses that the first filler, which is of hollow grains of ceramic material, has a diameter which is about ½ to 2 times the diameter of the average grain size of the super abrasive grains (Nagata, col. 4, lines 36-39). 
The first filler is taken to read on and render the claimed “large-diameter inorganic hollow filler” obvious in light of the fact that it is inorganic and hollow and that its particle size overlap with the claimed particle size range of “from a grain size one class coarser to a grain size once class finer with respect to a class indicating a grain 
Nagata is drawn to a uniform distribution of pores (Nagata, col. 2, lines 14-16), this is taken to render the claimed “homogeneous structure” for the claimed grinding stone obvious due to the fact that the reference, additionally, is drawn to obtaining a grinding wheel which would maintain surface finish of the work to be processed at a high level and that said tool presents excellent result in grinding (Nagata, col. 1, lines 45-67). It is inevitable, and well within the scope of a skilled artisan, that a non-homogeneous grinding wheel is not capable to present excellent result and maintain a surface finish at a high level; thus, based on the disclosure of the reference, it is expected and evidenced that the reference is drawn to a homogeneous structure for their grinding wheel.
Nagata does not expressly and/or literally disclose a “small-diameter inorganic hollow filler” with an average particle diameter of 1/5 to 1/2 of that of the CBN grain. 
Wu, drawn to bonded abrasive article such as wheel comprising vitreous bond and abrasive grains such as cubic boron nitride, (Wu, abstract, [0006], [0017], [0029]) discloses the use of additives (Wu, [0037]). Moreover, Wu teaches the use of pore formers which can be organic or inorganic, wherein the inorganic pore formers are hollow particles such as beads, spheres or the like made of materials such as glass, ceramics, glass-ceramics, or a combination thereof (Wu, [0033]). Wu, generally, discloses that the pore formers can have a particle size suitable for forming the desired porosity such that the particles are small having a size of not greater than about 100 microns and even not greater than about 50 microns (Wu, [0034]). In addition, Wu discloses that forming a mixture having well-dispersed pore formers facilitates the formation of a final-formed bonded abrasive article having a well-dispersed porosity and that by controlling the size and morphology of the pore formers, one can control the size, uniformity, and nature of the porosity (Wu, [0035]). 
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Nagata in order to include hollow inorganic pore formers of materials such as glass, or ceramics, or glass-ceramics having a small particle size of not greater than 50 microns as that taught by Wu, as the pore forming agent of Nagata, in order to render obvious the claimed “small-diameter inorganic hollow filler” of claim 1 motivated by the fact that, as disclosed by Wu, the pore former particle size determines the final pore size, and specifically, that the size, uniformity, and nature of the pores are controlled by the size and morphology 
With respect to any overlapping ranges, it is noted that MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Although Wu discloses the option of using organic and inorganic pore formers, it would be obvious and well within the scope of a skilled artisan, before the effective filing date of the claimed invention, to have modified the combination of Nagata in view of Wu in order to utilize inorganic pore formers of Wu, not the organic ones, in the place of the disclosed pore forming agent of Nagata motivated by the fact that inorganic hollow pore inducers have been known to result in closed cell porosity as that shown and taught by Krueger (Krueger, col. 12, lines 5-31) which is also drawn to vitrified bonded abrasive articles such as grinding wheel having a vitreous bond and abrasive grains such as cubic boron nitride (Krueger, abstract, 15-32). It is important to note that this 

With respect to claim 2, the combination of references is seen to render claim 2 obvious; this is in particular, because Nagata discloses a concentration of 5-100, more preferably 25-75% of abrasive grains, 15-35% of bonding material, and 25-80 vol% of first and second fillers (Nagata, col. 2, lines 61-62; col. 3, lines 21-22 and lines 29-32). Based on the unit of the percentages disclosed in the Example 1 and Comparative Examples of Nagata, it is taken that the unit, disclosed, for concentrations of 
MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 3, the combination of references is seen to render claim 3 obvious; this is because Nagata discloses the use of 1-55 vol% of the first filler of hollow grains, which is taken to render the claimed “large-diameter inorganic hollow filler” obvious. Although Nagata may not literally and/or expressly disclose the amount of the pore forming agent, Wu is drawn to the use of not greater than 40vol% of pore formers 

	With respect to claim 4, the combination of references is seen to render the recitation of “wherein homogeneity having a standard deviation of 8.5 or less in a frequency distribution chart of an abrasive grain area ratio which is a distribution chart of proportion of a solid matter including the CBN abrasive grain per unit area at a plurality of locations in a cross section of the grinding stone is provided” is rendered obvious because Nagata is specifically discloses a uniform dispersion of pores within their grinding wheel (Nagata, col. 2, lines 15-16) and that their grinding wheel is capable of achieving higher grinding ratio and an excellent surface finish of the work (Nagata, col. 6, lines 60-65), which are expected to, reasonably and inevitably, be drawn from a grinding wheel having a homogenous distribution of components including a homogeneous distribution of abrasive grains, and additionally, Wu discloses a uniform distribution of abrasive grains throughout the bond material (Wu, [0028], [0051], [0065]), absence evidence proving the contrary. 

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731